UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7390


TIMOTHY LEE COLES,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA, Department        of   Corrections;   A.
COTRELL; S. CHAMBERS; D. FORBES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00192-REP)


Submitted:   March 26, 2012                  Decided:   April 6, 2012


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lee Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Lee Coles appeals the district court’s order

dismissing his civil action without prejudice.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for   the   reasons   stated   by    the   district    court.    Coles   v.

Virginia, No. 3:11-cv-00192-REP (E.D. Va. Sept. 14, 2011).               We

dispense    with   oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2